779 F.2d 50
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.HAMILTON BANK OF JOHNSON CITY, Plaintiff-Appellant,v.WILLIAMSON COUNTY REGIONAL PLANNING COMMISSION, et al.,Defendants-Appellees.
82-5388
United States Court of Appeals, Sixth Circuit.
10/16/85

AFFIRMED
M.D.Tenn.; Remand from 105 S.Ct. 3108
ORDER
Before:  KEITH, KENNEDY, and WELLFORD, Circuit Judges.


1
In accordance with the opinion of the Supreme Court reversing the judgment of this Court, the judgment of this Court entered March 7, 1984 is vacated and the judgment of the District Court is affirmed.


2
Appellees are awarded costs.